DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 28, 35, and 43 objected to because of the following informalities:    
Claim 28 is written as “comprising;” and should be “comprising:” . 
Claim 35 is written as “comprising;” and should be “comprising:” . 
Claim 43 is written as “comprising;” and should be “comprising:” . 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 28-47 are rejected under 35 U.S.C. 103 as being unpatentable over Mimura et al (CN 101903532) in view of Li et al (CN 102799797).
Regarding claim 28, Mimura et al teaches an image processing system (culture observation system, BS, includes macro viewing system 54, micro-observing system 55 and image processing device (apparatus) 100; ¶ [0062]-[0079] and Figs 3, 4, 10-14) comprising; at least one image sensor configured to acquire data indicating images of a biological sample (macroviewing system 54 includes camera device 54c to acquire data from biological specimen (cell)), wherein the biological sample includes at least a portion of a cell, at least a portion of a tissue, or at least a portion of an animal (biological specimen analyzed are cells); and circuitry (image processing device (apparatus)) configured to: determine motion information for a plurality of regions of at least two images of the biological sample, wherein the motion information corresponds to motion of the biological sample (analysis includes movement of cell, within one or more regions within the image from at least two images (time 1, image 1 and time 2, image 2); ¶ [0124]-[0139] and Figs 10-14); generate a graphical representation of at least one characteristic amount, wherein the at least one characteristic amount corresponds to a region of the plurality of regions and is indicative of the motion information (displacement over time of each cell per region of interest is calculated and displayed in graph representation); receive input indicating a portion of the graphical representation (cell displacement data is utilized for graph).
Mimura et al does not teach to generate an analysis image by superimposing an image generated based on the received input and a first image of the at least two images.  
	Li et al is analogous art pertinent to the problem addressed in this application, including to generate an analysis image by superimposing an image generated based on the received input and a first image of the at least two images (dynamic tracking image of cells is output using a first and secondary parameter file to define and display cell motility over time; ¶ [0117] and Fig 11).  
	It would have been obvious to a person of ordinary skill in the art to combine the teachings of Mimura et al with Li et al including to generate an analysis image by superimposing an image generated (¶ [0004], [0015]).  
Regarding claim 29, Mimura et al in combination with Li et al teach the image processing system of claim 28 (as described above), wherein Mimura et al further teaches the portion indicated by the input is obtained by applying a gating range to the graphical representation (a predetermined time can be entered between first and second image in the image processing apparatus, which would influence the gating range and graph output; ¶ [0124]-[0139] and Figs 10-14).
Regarding claim 30, Mimura et al in combination with Li et al teach the image processing system of claim 28 (as described above), wherein Mimura et al further teaches a mask at positions in the first image excluded by regions indicated by the input (analysis is performed in observation regions of interest within the image; ¶ [0062]-[0079] and Figs 3, 4, 10-13) and Li et al further teaches the analysis image is generated by superimposing on the first image (dynamic tracking image is output using the first and secondary parameter files to define and display cell motility over time; ¶ [0117] and Fig 11).  
Regarding claim 31, Mimura et al in combination with Li et al teach the image processing system of claim 28 (as described above), and Mimura et al further teaches a microscope optical system (microscopic observation system 5 includes a macroviewing system 54, which has an observation optical system 54a and camera device 54c; ¶ [0068]-[0071]), wherein the at least one image sensor is configured to detect light from the microscope optical system (camera device is used to capture the reflected light from cells).  
Regarding claim 32, Mimura et al in combination with Li et al teach the image processing system of claim 28 (as described above), and Mimura et al further teaches a display configured to present the graphical representation (output is displayed on a screen 72; ¶ [0124]-[0139] and Figs 10-14).  
Regarding claim 33, Mimura et al in combination with Li et al teach the image processing system of claim 32 (as described above), and Mimura et al further teaches wherein the display is further configured to receive user input indicating a selection of an area of the graphical representation, wherein the area includes a plurality of data values of the graphical representation (user can select a variation in the time, which would change the curve and data points within the time series for the time-series variation map frame 725; ¶ [0124]-[0139] and Figs 10-14).  
Regarding claim 34, Mimura et al in combination with Li et al teach the image processing system of claim 33 (as described above), and Mimura et al teaches a display (output is displayed on a screen 72; ¶ [0129]-[0134] and Fig 14) and Li further teaches to display an analysis image based on the area of the graphical representation in response to receiving the user input (selection of the samples will determine the graphical representation and the dynamic tracking image of cells output; ¶ [0052], [0092]-[0117] and Figs 5-11).
Regarding claim 35, Mimura et al teaches an image processing apparatus (culture observation system, BS, includes macro viewing system 54, micro-observing system 55 and image processing device (apparatus) 100; ¶ [0062]-[0079] and Figs 3, 4, 10-13) comprising; circuitry (image processing device (apparatus)) configured to: determine motion information for a plurality of regions of at least two images of a biological sample, wherein the motion information corresponds to motion of the biological sample (analysis includes movement of cell, within one or more regions within the image from at least two images (time 1, image 1 and time 2, image 2); ¶ [0124]-[0139] and Figs 10-14); generate a graphical representation of at least one characteristic amount, wherein the at least one characteristic amount corresponds to a region of the plurality of regions and is indicative of the motion information (displacement over time of each cell per region of interest is calculated and displayed in graph representation); receive input indicating a portion of the graphical representation (cell displacement data is utilized for graph).
Mimura et al does not teach to generate an analysis image by superimposing an image generated based on the received input and a first image of the at least two images.  
	Li et al is analogous art pertinent to the problem addressed in this application, including to generate an analysis image by superimposing an image generated based on the received input and a first image of the at least two images (dynamic tracking image of cells is output using a first and secondary parameter file to define and display cell motility over time; ¶ [0117] and Fig 11).  
	It would have been obvious to a person of ordinary skill in the art to combine the teachings of Mimura et al with Li et al including to generate an analysis image by superimposing an image generated based on the received input and a first image of the at least two images. By presenting an analysis image the different motion characteristics of a cell are easily viewed, thereby saving time in analysis, as recognized by Li et al (¶ [0004], [0015]).  
Regarding claim 36, Mimura et al in combination with Li et al teach the image processing system of claim 35 (as described above), wherein Mimura et al further teaches the portion indicated by the input is obtained by applying a gating range to the graphical representation (a predetermined time can be entered between first and second image in the image processing apparatus, which would influence the gating range and graph output; ¶ [0124]-[0139] and Figs 10-14).
Regarding claim 37, Mimura et al in combination with Li et al teach the image processing system of claim 35 (as described above), wherein Mimura et al further teaches a mask at positions in the first image excluded by regions indicated by the input (analysis is performed in observation regions of interest within the image; ¶ [0062]-[0079] and Figs 3, 4, 10-13) and Li et al further teaches the analysis image is generated by superimposing on the first image (dynamic tracking image is output using the first and secondary parameter files to define and display cell motility over time; ¶ [0117] and Fig 11).  
Regarding claim 38, Mimura et al in combination with Li et al teach the image processing system of claim 35 (as described above), wherein Mimura et al further teaches the graphical representation has a first axis corresponding to a first characteristic of the motion information and a second axis corresponding to a second characteristic (graph is represented by first attribute, such as displacement, on one axis with a second attribute, such as time, on second axis; ¶ [0124]-[0139] and Figs 10-14).
Regarding claim 39, Mimura et al in combination with Li et al teach the image processing system of claim 35 (as described above), wherein Mimura et al further teaches the graphical representation is a two-dimensional plot diagram having the first axis and the second axis (graph is two-dimensional with a first and second axis; ¶ [0124]-[0139] and Figs 10-14). 
Regarding claim 40, Mimura et al in combination with Li et al teach the image processing system of claim 38 (as described above), wherein Mimura et al further teaches the first characteristic is an average value, a maximum value, a rate of acceleration, a frequency value, an integrated value, a percentage of area having movement above a predetermined threshold, (calculated information include speed average, maximum value, rate of change (acceleration), statistical value of overall cells in observation region would indicate frequency of cell movement, integrated value of space and time by calculating motion state, and amount of motion of total motion above 0; ¶ [0009], [0081]-[0139] and Figs 5-14) and Li et al further teaches a standard deviation, a level of similarity with a waveform pattern, or a number of times when a level of similarity with a waveform pattern is above a predetermined threshold (first-level parameter graph representation includes normalization error bar, greater variation in data creates a waveform pattern that can be reviewed amongst multiple samples; ¶ [0069]-[0079], [0117]-[0132] and Figs 7-9). 
Regarding claim 41, Mimura et al in combination with Li et al teach the image processing system of claim 40 (as described above), wherein Mimura et al further teaches the second characteristic is an average value, a maximum value, a rate of acceleration, a frequency value, an integrated value (a second calculated characteristic may include speed average, maximum value, rate of change (acceleration), statistical value of overall cells in observation region would indicate frequency of cell movement, and integrated value of space and time by calculating motion state; ¶ [0081]-[0139] and Figs 5-14) and Li et al further teaches a standard deviation, a motion area, a level of similarity with a waveform, or a number of times when showing specific waveform (second-level parameter graph representation includes normalization error bar, greater variation in data creates a waveform pattern that can be reviewed amongst multiple samples and  direction of range of cell movement can also be tracked; ¶ [0069]-[0079], [0117]-[0137] and Figs 7-11). 
Regarding claim 42, Mimura et al in combination with Li et al teach the image processing system of claim 40 (as described above), wherein Mimura et al further teaches the second characteristic is an average value, a maximum value, a minimum value (second calculated characteristic may include speed average, maximum value, minimum value, rate of change (acceleration), statistical value of overall cells in observation region would indicate frequency of cell movement, and integrated value of space and time by calculating motion state; ¶ [0081]-[0139] and Figs 5-14) and Li et al further teaches a standard deviation or an area percentage occupied by the biological sample (second-level parameter graph representation includes normalization error bar; ¶ [0117]-[0132] and Figs 7-9). 
Regarding claim 43, Mimura et al teaches an image processing method (image processing method using image processing device 100 and image processing program GP; ¶ [0062]-[0079], [0124]-[0147] and Figs 1-14) comprising; determining motion information for a plurality of regions of at least two images of a biological sample, wherein the motion information corresponds to motion of the biological sample (analysis includes movement of cell, within one or more regions within the image from at least two images (time 1, image 1 and time 2, image 2)); generating a graphical representation of at least one characteristic amount, wherein the at least one characteristic amount corresponds to a region of the plurality of regions and is indicative of the motion information (displacement over time of each cell per region of interest is calculated and displayed in graph representation); receiving input indicating a portion of the graphical representation (cell displacement data is utilized for graph).
Mimura et al does not teach generating an analysis image by superimposing an image generated based on the received input and a first image of the at least two images.  
	Li et al is analogous art pertinent to the problem addressed in this application, including generating an analysis image by superimposing an image generated based on the received input and a first image of the at least two images (dynamic tracking image of cells is output using a first and secondary parameter file to define and display cell motility over time; ¶ [0117] and Fig 11).  
	It would have been obvious to a person of ordinary skill in the art to combine the teachings of Mimura et al with Li et al including generating an analysis image by superimposing an image generated based on the received input and a first image of the at least two images. By presenting an analysis image the different motion characteristics of a cell are easily viewed, thereby saving time in analysis, as recognized by Li et al (¶ [0004], [0015]).  
Regarding claim 44, Mimura et al in combination with Li et al teach the image processing method of claim 43 (as described above), wherein Mimura et al further teaches the portion indicated by the input is obtained by applying a gating range to the graphical representation (a predetermined time can be entered between first and second image in the image processing apparatus, which would influence the gating range and graph output; ¶ [0124]-[0139] and Figs 10-14).
Regarding claim 45, Mimura et al in combination with Li et al teach the image processing method of claim 43 (as described above), wherein Mimura et al further teaches a mask at positions in the first image excluded by regions indicated by the input (analysis is performed in observation regions of interest within the image; ¶ [0062]-[0079] and Figs 3, 4, 10-13) and Li et al further teaches the analysis image is generated by superimposing on the first image (dynamic tracking image of cells is output using the first and secondary parameter files to define and display cell motility over time; ¶ [0117] and Fig 11).  
Regarding claim 46, Mimura et al in combination with Li et al teach the image processing method of claim 43 (as described above), wherein Mimura et al further teaches the method further comprises presenting the graphical representation on a display  (graphical output 725 is displayed on a screen 72; ¶ [0129]-[0134] and Fig 14).  
Regarding claim 47, Mimura et al in combination with Li et al teach the image processing method of claim 46 (as described above), wherein Mimura et al further teaches that the method further comprises receiving, from the display, input indicating a selected portion of data values in the graphical representation and presenting an analysis image on the display (user can select a variation in the time, which would change the curve and data points within the time series for the time-series variation map frame displayed 725; ¶ [0124]-[0139] and Figs 10-14) and Li further teaches an analysis image indicates regions of an image of the at least two images corresponding to the selected portion of data values  (selection of the samples will determine the graphical representation and the dynamic tracking image of cells output; ¶ [0052], [0092]-[0117] and Figs 5-11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rubin et al (CA 2344567) discloses a system and method for cell-based screening that includes functional assays, such as motility.
Walter et al (AU 2009201714 discloses a method and apparatus for the characterization of spatiotemporal signals of biological samples, including the motility of cellular structures.
Green et al (WO 2005080944) discloses a system and method for the analysis of cell morphology and motility.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/               Examiner, Art Unit 2667   

/MATTHEW C BELLA/               Supervisory Patent Examiner, Art Unit 2667